Case 1: UG RYGIN, Ms- WRP Document 80 Filed 09/25/19 Pageilof2 PagelD #: 267

NAL

AO 83 (Rev.06/09) Summons in a Criminal Case (Page 2)

 

 

Case No. CR 19-0015JMS-WRP FILED IN THE

This summons was received to me on (date) 201707 2 uf

or

UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII
SEP 25 2013

at 4_o’clock and £1 min 4AM
SUE BEITIA, CLERK ai-

PROOF OF SERVICE

 

 

 

 

 

I personally served the summons on this defendant ca Ther AC Kea | oha at
(place) 4OO Ale Moane Bl vel On (date) Vel7Zo7q 2.4 ‘

0 On (date) I left the summons at the individuals residence or usual place
of abode with (name) , a person of suitable age and discretion who

 

resides there, and I mailed a copy to the individual’s last known address; or

C1 I delivered a copy of the summons to (name of individual) , who is

 

authorized to receive service of process on behalf of (name of organization)

on (date) and I mailed a

 

 

copy to the organization’s last known address within the district or to its principal place of business

elsewhere in the United States; or

C1 The summons was returned unexecuted because:

 

 

I declare that under penalty of perjury that this information is true.

Date returned: 2alio rey Gs

Server’s Signature

Dance | borry QUSM

Printed name'and title

Remarks:
Case 1:19-cr-00015-JMS-WRP Document 80 Filed 09/25/19 Page2of2 PagelD #: 268

ORIGINAL

UNITED STATES DISTRICT COURT

District of Hawaii

AO 83 (Rev. 12/85) Summons in a Criminal Case

 

 

UNITED STATES OF AMERICA SUMMONS IN A CRIMINAL CASE
Vv. Case Number: CR 19-0015JMS-WRP

KATHERINE P. KEALOHA
(Name and Address of Defendant)

YOU ARE HEREBY SUMMONED to appear before the United States District Court at the place, date and time
set forth below.

 

Place Room
United States District Court
300 Ala Moana Blvd COURTROOM 7

Honolulu, HI 96850

 

Ph. (808) 541-1300 (Honolulu Number)
Date and Time

Before: Wes Reber Porter, United States Magistrate Judge September 24, 2019 at 2:00 pm

 

 

To Answer to a First Superseding Indictment

Charging you with a violation of Title 21 United States Code, Section(s) 841 (a)(1) and (846)
Brief description of offense: CONSPIRACY TO DISTRIBUTE AND DISPENSE CONTROLLED SUBSTANCES; and

Charging you with a violation of Title 8 United States Code, Section 4
Brief description of offense: MISPRISION OF A FELONY

Sue Beitia, Clerk of Court
Name and Title of Issuing Officer,

 

/s/ Sue Beitia by AG September 23, 2019

Signature of Issuing Otic apy y pee a Date
